TIREY, Justice.
■ On March 30, 1949, at 8:45 A.M., the Honorable H. F. Kirby, Judge of'the 77th Judicial District’ Court, Freestone County, Texas, granted a temporary restraining order to the Streetman Independent School District and others, enjoining an election now in progress from -being held by the Fairfield Independent School District and others.
The foregoing ■ restraining, order was granted without notice and the defendants have perfected their appeal' to this court and have asked‘that said temporary restraining order be vacated.
 It is the settled law in Texas that the holding of an election is a political function and that our courts have no power to inquire into the validity of an election until it is completed’. See Ex parte Barrett et al, 120 Tex. 311, 37 S.W.2d 741; City of Honey Springs v. Templeton, Co. Judge, Tex.Civ.App., 194 S.W.2d 620, 621. This being the law in Texas, it is our view that the temporary restraining order entered is void and that it -should be vacated.
Accordingly, the.order entered granting the temporary restraining order is hereby set aside .and vacated and this order of court is hereby ordered certified to the Honorable 77th Judicial District Court,' Freestone County, for observance.